Citation Nr: 0518645	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  96-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Veteran and a physician 


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty in the Army from November 
1990 to June 1991.  He had prior Army Reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 Louisville, Kentucky RO decision 
which denied the veteran's claim of service connection for 
PTSD.  In July 2004, the Board remanded the veteran's claim 
for further development.  The case was returned to the Board 
in February 2005 by the Cleveland, Ohio RO. 

By a November 2004 RO decision, a total disability rating 
based on individual unemployability was granted as of March 
15, 2000.  As such, the appeal has been satisfied and the 
matter is no longer before the Board.  

In January 2005, the veteran indicated he wanted an increased 
rating for traumatic arthritis of the proximal 
interphalangeal joint of the right fifth digit.  This matter, 
however, has not been developed for appellate review and is 
referred to the RO for appropriate action. 

In February 2005, the RO granted the veteran an increased 
rating from 10 to 30 percent for atopic dermatitis.  That 
same month, he indicated he was satisfied with the 30 percent 
rating.  As such, the matter for a higher rating for atopic 
dermatitis need no longer be discussed.  It is noted, 
however, that the veteran has requested entitlement to an 
earlier effective date for the grant of a 30 percent rating 
for atopic dermatitis.  This raised and undeveloped claim is 
referred to the RO for appropriate action. 


FINDING OF FACT

The veteran does not have a diagnosis of PTSD in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (Fourth edition) (DSM 
-IV). 

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.304(f) (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations, in part, redefine the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May 1995, the RO denied the 
veteran's claim for service connection for PTSD.  He was 
properly notified of the aforementioned decision as well as 
the reasoning behind the decision.  The Board concludes that 
the discussions in the May 1995 RO decision, statement of the 
case (issued in July 1995), supplemental statements of the 
case (SSOCs) (issued in April 1996, March, September, and 
November 1999, January and August 2000, July 2001, and 
November 2004), and numerous letters over the years 
(including the September 2004 VCAA letter) informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOCs, and various letters informed him why 
the evidence on file was insufficient to grant service 
connection for PTSD; what evidence the record revealed; what 
VA was doing to develop the claim; and what information and 
evidence was needed to substantiate his claim.  The September 
2004 VCAA letter specifically informed him of what he should 
do in support of the claim, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, a VCAA letter 
was, perforce, issued after the RO decision as the VCAA was 
enacted after the RO decision, and in light of the notice 
detailed above, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  The veteran was afforded numerous VA 
examinations.  Further, an opinion was secured from an 
outside member of the Veterans Health Administration (VHA) 
who reviewed the entire record in order to determine whether 
PTSD was the most appropriate diagnosis and, if so, what the 
etiology of such was.  All available medical records, both VA 
and private, are on file.  In addition, the RO made attempts 
to verify the veteran's stressors based on the information he 
provided.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist with regard to the veteran's 
claim. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
each claim on appeal, at this juncture, is appropriate. 

II.  Factual Background

The veteran's service medical records do not reflect any 
pertinent findings.

In a May 1993 statement, a Vet Center supervisory 
readjustment counselor indicated that the veteran reported 
experiencing significant readjustment problems, including 
isolation, anger, and anxiety around the time of his return 
to civilian life.  It was noted than the veteran's service in 
the Persian Gulf involved intense activity and was frequently 
interrupted by a need to run to shelters due to alarms 
signaling imminent Scud/gas attacks.  It was concluded that 
PTSD symptoms remained problematic.  

A November 1994 VA PTSD compensation examination report 
reflects that the veteran reported being involved in combat 
support during active duty.  He said he was not exposed to 
combat or casualties of war but was exposed to oil fires and 
Scud missile attacks.  Following an examination, the 
diagnoses included pre-existing and unrelated personality 
traits of passive aggression and an oppositional disorder and 
an adjustment disorder of moderate severity, subsequent to 
his return from the Persian Gulf.

A November 1994 VA mental disorders examination report shows 
that the veteran reported being exposed to Scud missile 
attacks and oil fires.  He said he was involved in combat 
support.  Psychological testing was administered and it was 
noted that there was a clear pattern of symptom 
magnification.  Following an examination, he was diagnosed as 
having reactive depression related to problems of an 
uncertain situation and a futureless occupation.  PTSD was 
not diagnosed. 

An October 1995 VA outpatient treatment report reflects the 
assessment that the veteran had been under significant stress 
since the beginning of the Gulf War.  Following an 
examination, the Axis I diagnosis was possible post-traumatic 
stress syndrome (PTSS).  It was noted that he had some PTSD 
symptoms but did not fulfill the criteria for a full 
diagnosis.

A November 1995 RO hearing reflects that the veteran 
testified that he was receiving treatment for PTSD. 

A December 1995 VA clinical summary reflects that the veteran 
did not fulfill the rigid criteria for a diagnosis of PTSD.  
A major depressive episode and attention deficit 
hyperactivity disorder (ADHD) were noted as possible Axis I 
diagnoses.  The final impression was PTSS.

A January 1996 examination report prepared by J.D.L., M.D., 
for VA purposes, reflects that the veteran did not meet the 
full criteria for PTSD. 

A January 1997 examination report from Walter Reed Army 
Medical Center Gulf War Health Center Specialized Care 
program reflects that the veteran was diagnosed as having 
PTSD.  A detailed rationale for the aforementioned diagnosis 
was not provided.

In a June 1997 neurological grand rounds statement, it was 
noted that a psychiatric assessment identified possible PTSS; 
however, the veteran did not fulfill the criteria for PTSD.  
It was noted that the question of an underlying major 
depressive episode was raised, and an additional diagnosis of 
ADHD was suggested. 

At an August 1998 RO hearing, the veteran testified that, 
while in the Persian Gulf, he was in a unit which supported 
the front lines.  He said he was exposed to stressful 
experiences including Scud attacks, forcing him to run back 
and forth to the bunkers and sometimes don a chemical suit 
and gas mask.  He said he was being treated for PTSD. 

In August 1998 a Vet Center social worker noted that while 
the veteran was not exposed to combat, he did experience 
traumatic experiences which resulted in PTSS.  It was noted 
he experienced trauma from Scud attacks and was fearful of 
chemical attacks.  The social worker concluded he had PTSS 
due to prolonged exposure to a dangerous and unpredictable 
situation in the Persian Gulf.   

A January 1999 Walter Reed Army Medical Center psychiatry 
evaluation report reflects Axis I diagnoses including PTSD 
and possible ADHD (adult type). 

A February 1999 statement from the Director of the U.S. Armed 
Services Center for Research of Unite Records (USASCRUR) 
reflects that Scud attacks occurred in the area where the 
veteran served.

An August 1999 VA mental disorders compensation examination 
reflects that the veteran reported that he did not have any 
direct combat experience.  He said he never had to deal with 
bodies or wounded persons.  He did report that Scuds landed, 
perhaps as close as 40 miles away, and he said he was exposed 
to oil well smoke.  Following an examination the Axis I 
diagnostic impressions were an adjustment disorder with mixed 
emotional features, both depression and anxiety.  The 
examiner indicated that he thought the aforementioned 
condition was related to the veteran's service in the Gulf.  
It was also opined that the veteran did not meet the strict 
criteria for PTSD, even though he endorsed many of the 
symptoms outlined in DSM-IV. 

In an October 1999 statement, a VA physician indicated that 
the veteran's diagnoses included PTSD versus PTSS.  The 
examiner noted that a VA mental health consultant found that 
he did not meet the strict criteria for PTSD.  The examiner 
noted, however, that a psychiatrist from Walter Reed Army 
Medical Center believed that the appellant did meet the 
criteria. 
 
A February 2000 VA neurological examination report reflects 
an Axis I diagnosis of an adjustment disorder with mixed 
emotional features, with both depression and anxiety.

At an April 2000 Board hearing, the veteran testified that he 
was exposed to chemicals while on active duty and that many 
times he had to run back and forth between a bunker and his 
duty station while in the Persian Gulf.  He said his 
commander had received death threats, and that he was exposed 
to Scud attacks which landed about 50 miles away.

In an October 2000 statement, a VA psychiatrist indicated he 
had intermittently worked with the veteran since 1995.  The 
examiner noted that the veteran had DSM-IV diagnoses 
including PTSS, dysthymia, a major depressive disorder 
(recurrent, currently in remission), and ADD (without 
hyperactivity).  The examiner commented that the veteran's 
regular duties in the Gulf War, especially the trauma of 
being in proximity of Scud missile attack, and donning a gas 
mask in anticipation of poison gas attacks and/or exposure to 
burning oil, combined to produce PTSD. 

VA outpatient treatment records, dated in 2000 and 2001, 
reflect assessments including depression, dysthymic disorder, 
a mood disorder (due to organic dysfunction), a personality 
disorder, PTSD, and PTSS.

A May 2001 VA PTSD compensation examination report reveals 
diagnoses including an adjustment disorder with mixed anxiety 
and a depressed mood, and a personality disorder (not 
otherwise specified).  PTSD was not diagnosed.  The examiner 
reviewed the claims folder and acknowledged that there were 
previous diagnoses of PTSD and PTSS. 

At a May 2002 Board hearing, the veteran testified that his 
PTSD or PTSS was aggravated during the Gulf War. 

A March 2003 letter from the veteran's VA outpatient 
psychiatrist of six years indicated that his diagnoses were 
ADD, ADHD, and Gulf War Syndrome.

In a February 2004 statement, a VA psychiatrist not 
associated with either the veteran's treatment or the medical 
centers where he received care prepared a "VHA opinion" 
after reviewing all claims folders.  He indicated that the 
veteran had received several diagnoses including PTSD, PTSS, 
an adjustment disorder with depression and anxiety, 
dysthymia, ADHD, and a personality disorder (not otherwise 
specified).  The author of the VHA opinion opined that the 
veteran did not meet the criteria for PTSD.  It was explained 
that a diagnosis of PTSD could not be made as there was no 
evidence of a specific, independently verified service 
stressor or stressors.  In his testimony before the VA in 
April 2000, he cited a Scud explosion about 40 miles away and 
the death of Lt. Lawton as distressing events.  The military 
reports reflect that Lt. Lawson's death occurred after the 
veteran had left activity duty.  In addition, the veteran 
denied witnessing any deaths or serious injury from the Scud 
explosions.  Based on the aforementioned, it was concluded 
that the veteran did not meet criteria A of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (Fourth edition) which, in part, requires 
that the person experience, witness, or be confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others.  It was concluded that the preponderance of PTSS 
diagnoses (instead of PTSD diagnoses) over the years was 
based on the fact that the veteran did not meet the criteria 
for PTSD.  

With regard to the PTSD diagnoses on file, the author of the 
VHA opinion noted that such diagnoses were made in 1997 and 
1999, at Walter Reed Hospital.  It was observed, however, 
that PTSD was not supported by the evidence.  The majority of 
evaluators, over the previous 10 years, determined that the 
veteran did not meet the criteria for PTSD.  It was noted 
that the veteran's own outpatient psychiatrist of six years 
did not diagnose PTSD.  It was opined that more emphasis 
should be placed on the veteran's early evaluations, 
including the November 1994 psychological testing report 
which revealed diagnoses of an adjustment disorder with mixed 
features of anxiety and depression, and preexisting and 
unrelated traits of passive aggression and an oppositional 
disorder.  It was noted that an adjustment disorder was one 
of the earlier diagnoses made and appears to have been the 
most common diagnosis overall.  

On October 17, 2004, the veteran underwent a VA psychiatric 
examination.  It was noted that the claims file was not 
initially furnished.  The veteran was interviewed and an 
examination was conducted.  It was noted that the veteran 
reported a history of PTSD, and reported being exposed to 
Scud missile attacks.  Following an examination, PTSD was not 
diagnosed.  The Axis I diagnoses were recurrent major 
depression; an adjustment disorder with mixed anxiety and 
depression; ADD; and a personality disorder (not otherwise 
specified).  After the examination, the claims file was 
reviewed and it was opined that the aforementioned were the 
most accurate diagnoses.  It was noted that the veteran's 
examiners (over the years) had repeatedly noted that the full 
criteria for PTSD were not met.  The examiner opined that the 
prior diagnosis of PTSD was not sufficiently supported under 
category C of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (Fourth 
edition). 

On October 19, 2004, the veteran underwent another VA 
psychiatric examination.  This examination was conducted by 
Dr. W., who indicated that she reviewed the claims folder in 
conjunction with the examination as well as Dr. J's report, 
discussed above.  Dr. W. concluded that PTSD was not among 
the diagnoses.  It was observed that the veteran had some 
very mild symptoms of PTSS but that PTSS was not a formal 
diagnosis under DSM-IV.  It was concluded that he did not 
have many of the classic symptoms of PTSD including 
flashbacks or intrusive memories.  

By a November 2004 RO decision, service connection was 
granted for major depression without psychotic symptoms, and 
an adjustment disorder with mixed anxiety and depression.  



III.  Pertinent Laws and Regulations

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).  

According to 38 C.F.R. § 4.125(a), if the diagnosis of a 
mental disorder does not conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (Fourth edition) or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2004).

The U.S. Court of Appeals for Veterans Claims (Court) set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
and (f), the evidence necessary to establish the incurrence 
of a recognizable stressor during service to support a claim 
of service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be credible, and consistent 
with the circumstances, conditions, or hardships of such 
service.

Where the veteran did not serve in combat or the stressor is 
not related to combat, lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, the sufficiency of a stressor is a medical 
determination and not within the purview of a VA adjudicator.  
Every detail of an asserted stressor need not be corroborated 
in order for it to be considered properly verified; rather, 
the evidence should reveal a version of events which, when 
viewed most favorably to the veteran, supports his account.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  When there is 
an approximate balance of evidence, the veteran is afforded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

In the instant case, the record reflects that the veteran had 
Persian Gulf service.  He has indicated that his stressors 
include being exposed to Scud missile attacks which were 40 
to 50 miles away.  Although USASCRUR has determined that the 
veteran was in the vicinity of Scud attacks, it is noted that 
the sufficiency of a stressor is a medical question.  Still, 
there must be competent medical evidence establishing a DSM-
IV diagnosis of PTSD based on a corroborated stressor. 

The claims folder consists of four volumes, and a review of 
the evidence reveals a plethora of psychiatric diagnoses 
including adjustment and personality disorders, depression, 
PTSS, and PTSD.  Based on the conflicting medical evidence on 
file, the Board directed that a VHA examiner review all 
claims folders to determine whether the veteran had PTSD and 
whether such was related to a sufficient and corroborated 
service stressor.  

In a February 2004 VHA opinion the reviewing physician 
indicated that he had reviewed the claims folders and opined 
that the veteran did not meet the diagnostic criteria 
required to establish a diagnosis of PTSD.  It was opined 
that the veteran's cited traumatic experiences of being 
exposed to a Scud attacks (which he indicated was 40 miles 
away) and the death of a fellow service (who passed away 
after his Persian Gulf service) did not constitute stressors 
according to criteria A of DSM-IV, which requires, in part, 
that the person experience, witness, or be confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others.  It was generally noted that the veteran lacked 
many signs and symptoms of PTSD.  It was pointed out that the 
veteran's own outpatient psychiatrist of six years did not 
diagnose PTSD.  It was acknowledged that PTSD had been 
diagnosed in 1997 and 1999 at Walter Reed Hospital.  That 
diagnosis was discounted, however, as being unsupported by 
the record under DSM-IV. 

Similar to the February 2004 VHA opinion are the October 2004 
VA examination opinions.  Both VA examiners, who are 
psychiatrists, reviewed all claims folders, examined the 
veteran, and concluded that the appellant did not have PTSD.  

In sum, the Board considers the February 2004 VHA opinion and 
the October 2004 VA examination opinions to be the most 
probative evidence on file.  The aforementioned opinions each 
concluded that the veteran does not have a diagnosis of PTSD 
in accordance with DSM-IV.  38 C.F.R. § 4.125 (2004).  There 
are a few isolated instances in which the veteran was 
diagnosed as having PTSD.  These diagnoses, however, were not 
made in accordance with the DSM-IV criteria and are 
outweighed by the evidence which definitively discounts a 
diagnosis of PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a). 
 
The veteran's statement, in support of his claim, which is to 
the effect that he has PTSD which is attributable to 
stressful incidents in service is not competent evidence 
since, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of the disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For all the foregoing reasons, the claim of service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for PTSD is denied. 


			
           HOLLY E. MOEHLMANN	M. SABULSKY
	             Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



		
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


